DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/538,345, filed on 03/28/2022.  
Claims 1-25 are pending and have been examined. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 18 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to an apparatus, but, as discussed above, the apparatus includes components that do not have corresponding sufficient structure in the applicant’s specification.  Claim 10 claims a tangible computer-readable medium.  Because the applicant’s specification explicitly states on pages 41-42 that by “tangible” the claim excludes propagating signals and other transitory mediums and includes hardware mediums such as a CD-Rom, the examiner considers the claim eligible in light of the guidelines of the Kappos Memorandum of 2010.  A medium, or article of manufacture, is a statutory category for patentability.  For the sake of examination, since the apparatus of claim 1 and medium of claim 10 both implement the steps of the method of claim 18, claims 1 and 10 will be subject to the same analysis as that of claim 18 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count, determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count of the database proprietor, and generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count.”  The claims are determined to be directed to an abstract idea, namely a mental process. A human operator with access to the audience count data could calculate a deduplication factor, determine the corrected audience data, and generate a rating using pen and paper and mental steps.  Page 52 of the Federal Register containing the January 2019 Updated Patent Eligibility Guidance states that a mental process includes such as “concepts performed in the human mind including an…evaluation, judgment.”   Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes “receiving a first audience count, …a second audience count, and …a third audience count, …the third audience count including a duplicated audience count.”  These limitations are considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  The steps also include data being received and introduced “by the server of the database proprietor.”  The limitation is recited at a high level of generality and as recited is considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).   Therefore, the elements beyond the abstract idea do not integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claimed invention includes “receiving a first audience count, …a second audience count, and …a third audience count, …the third audience count including a duplicated audience count.”  These limitations are considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Ultramercial and buySAFE v Google.  The steps also include data being received and introduced “by the server of the database proprietor.”  The limitation is recited at a high level of generality and as recited is considered a generic recitation of the technical element, and not a recitation of a particular machine or transformation (see MPEP 2106.05 (b) and (c)).   Therefore, the elements beyond the abstract idea are considered conventional computer functioning and not significantly more.
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to collect and receive the data, perform a determination and a calculation, and then come up with a final audience rating once the data is deduplicated.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 4 limits the type of media category to streaming media and text, but the type of category does not change the nature of the analysis, limitation is considered insignificant extra-solution activity, as the type of category does not change the way the steps are performed or the general type of data collected or ways that it is analyzed (see MPEP 2106.05 (g)).  Claim 19 adds a second network communications delivered to computing devices, and this is considered part of the abstract idea, as the number of communications would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 20 is also considered part of the abstract idea, as adding a fourth and fifth audience count would only lengthen the time needed for calculation but not change the nature of the steps of the abstract idea.  Claim 21 adds a variable to the received collected impression count of “frequency” of impression count.  The Examiner takes Official Notice that it is old and well known in the advertising arts to use frequency as a variable in ad targeting and in analysis of ad effectiveness.  As evidence, the examiner puts forth Rao, et al., Patent No. 8,973,023 B1, Oami, et al., Patent No. 8,306,992 B2 at least at Abstract, Figure 3, and Column 6, lines 24-54 in which impression frequency is used for an estimation, and Peiser, Pre-Grant Publication No. 2011/0125551 A1 at Figure 4 and [0063]-[0069] in which impression frequency is used to project totals.  Further, the first impressions count is limited to presentation of a time segment of the media.  However, the limitation is considered insignificant extra-solution activity, as the fact that the content is a time segment of streaming media and not an entire piece of content does not change the nature of the invention, as nothing is done with the fact that the content is a time segment (see MPEP 2106.05 (g)).  Claim 22 adds the limitation of applying a ratio.  However, application of such a common mathematical technique is considered an extension of the abstract idea as part of the calculation used in achieving an audience count for a demographic.  Claim 23 is also considered part of the abstract idea, as converting a misattribution matrix to an impression matrix and then applying the impressions matrix to a redistributed impressions count could still be done mentally with a pen and paper by a human operator with access to the data.  Claim 24 includes determining of an identifier, but absent any further detail the limitation is considered part of the abstract idea, and further the “identifier” is never used, the claim does not specify how it is determined and could be determined by a mental process of data analysis, and the identifier is never actually used in the claims once it is determined.  The type of data included with the identifier, the data is considered insignificant extra-solution activity, as there are simply thousands of variables that could be included as information in a communicated identifier (see MPEP 2106.05 (g)).    Claim 25 is considered part of the abstract idea, as it simply “identifies” at least one time segment of the first media category presented of the second number of impressions corresponding to the second media category.”  The other dependent claims mirror those discussed above.       
Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   





Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-14, 16-22, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perez, et al., Pre-Grant Publication No. 2012/0072469 A1 in view of Rao, et al., Patent No. 8,973,023 B1.
Regarding Claims 1, 10, and 18, Perez teaches:
A method (apparatus)(medium)… comprising:
receiving, from a server of a database proprietor, a first audience count indicative of a first number of impressions corresponding to network communications attributed to a first media category for a demographic group, a second audience count indicative of a second number of impressions corresponding to the network communications attributed to a second media category accessed by the demographic group, the first and second media categories corresponding to online media accesses (see Figure 1 #124, [0013], [0015], [0022]-[0023], [0041]-[0042] and [0056]-[0058] in which a database proprietor contains profile data regarding demographics of the audience associated with the impression counts and that data is received or accessed; see also [0013], [0015], [0022] in which the impressions are for online media accesses)
generating, by executing a fifth instruction with the processor, audience metrics for the first media based on subtracting the corrected audience count from the first audience count (see [0041]-[0042] and [0056]-[0058] in which a corrected or adjusted audience count is used to generate actual estimated audience metrics)
Perez, however, does not appear to specify:
and a third audience count indicative of third numbers of the impressions corresponding to the network communications attributed to the first media category and the second media category accessed by the demographic group, the first audience count including a duplicated audience count introduced by the server of the database proprietor 
calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count 
determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count introduced by the server of the database proprietor
generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count
Rao teaches:
and a third audience count indicative of a third number of the impressions corresponding to the network communications attributed to the first media category and the second media category accessed by the demographic group, the first audience count including a duplicated audience count introduced by the server of the database proprietor  (see Figure 4, Column 21, line 1-Column 22, line 10, including Tables 7 and 8, and Column 32, lines 11-35) 
calculating a deduplication factor for the demographic group using the first audience count, the second audience count, and the third audience count  (see Column 25, line 25-Column 31, line 39, all which discusses duplication and deduplication of impression data, and adjustments for duplication, therefore deduplication, in such as Column 25, lines 55-67, Column 26, lines 36-43 and 56-67, and Column 27, lines 15-65)
determining a corrected audience count of the first media category for the demographic group based on the deduplication factor, the corrected audience count to correct the duplicated audience count introduced by the server of the database proprietor (see Column 6, lines 4-60, Column 26, lines 15-50 and  Column 28, 17-65 in which the deduplication factor is determined, and Column 31, 50-Column 32, line 62 in which a corrected audience count is determined based on the deduplication factor)
generating ratings information for the first media category based on subtracting the corrected audience count from the first audience count (see Column 6, lines 40-61, Column 7, lines 10-26, Column 47, lines 61-67, and Column 54, lines 9-60 in which ratings information is generated for the first media category based on the corrected audience count)
Therefore, it would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches using audience demographic information from a database proprietor to adjust demographic reach for specific media categories, and using a deduplication factor to adjust audience ratings would allow for a more accurate assessment of audience reach and targeting based on removal of duplicate exposure.


Regarding Claims 2, 11, and 19, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Rao further teaches:
collecting second network communications from computing devices, the second network communications indicative of impressions of the first media category delivered to computing device via the internet (see Abstract and Figure 4 in which communications from TV and internet are collected)
It would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches media segments, and collecting internet data would allow for deduplication including from a common advertising medium at the time of filing of the application. 


Regarding Claims 3, 12, and 20, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
estimating a fourth audience count for the demographic group, the fourth audience count indicative of a first number of people who accessed the first media category (see [0041]-[0042])
estimating a fifth audience count for the demographic group, the fifth audience count indicative of a second number of people who accessed the second media category (see [0041]-[0042])
Rao further teaches:
applying a deduplication factor to a sum of the fourth audience count and the fifth audience count (see Column 6, lines 4-60, Column 26, lines 15-50 and  Column 28, 17-65 in which the deduplication factor is determined, and Column 31, 50-Column 32, line 62 in which a corrected audience count is determined based on the deduplication factor)
Therefore, it would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches using audience demographic information from a database proprietor to adjust demographic reach for specific media categories, and using a deduplication factor to adjust audience ratings would allow for a more accurate assessment of audience reach and targeting based on removal of duplicate exposure.

Regarding Claim 4, the combination of Perez and Rao teaches:
the apparatus as defined in claim 1…
Perez and Rao, however, does not appear to specify:
wherein the first media category corresponds to streaming media and the second media category corresponds to text
Perez and Rao do, however, teach impression data for demographic groups in response to content served through various media such as the internet and television (see at least Abstract and Figure 4 of Rao).
Therefore, it would be obvious to one of ordinary skill in the art to combine streaming media and text with Perez and Rao because Perez and Rao already teach other forms of media such as internet and television and streaming media and text would allow the same steps to be applied to other forms of relevant and popular media. 


Regarding Claims 5, 13, and 21, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
estimating a fourth audience count based on a first impressions count and a first frequency of impressions detected by the database proprietor, the first impressions count indicating presentation of the first media category (see [0041]-[0042], [0056]-[0059], and [0068]-[0073])
Rao further teaches:
a time segment of the media (see Column 8, line 63-Column 9, line 40 in which dates and times of viewing are compared to time segments of the media to ensure viewership)
It would be obvious to one of ordinary skill in the art to combine Rao with Perez because Perez already teaches media segments, and identifying a segment would ensure viewership of the media. 

Regarding Claims 6, 14, and 22, the combination of Perez and Rao teaches:
the method as defined in claim 21…
Perez further teaches:
determining the first impressions count by applying a first ratio to a second impressions count, the first ratio indicating a quantity of time sub-segments of the first media category presented at the computing devices during a time segment, the second impressions count indicating a number of impressions of second media (see [0041]-[0042], [0056]-[0059], and [0068]-[0073])



Regarding Claims 8, 16, and 24, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
a network affiliate distributor providing the first media category to ones of the computing devices as permitted by the network affiliate, a program distributed by the network affiliate and provided to ones of the computing devices via the network affiliate distributor, the first media category a part of the program, and an episode that belongs to the program corresponding to the first media category (see Figure 1, [0013] and [0022] in which network affiliates for internet media include such as Yahoo, Facebook, etc.)
Rao further teaches:
determining an identifier of the network communications relating to first numbers of impressions to respective time segments of the first media category, a network affiliate distributor providing the first media category, a network affiliate distributor providing the first media category to ones of the computing devices as permitted by the network affiliate, a program distributed by the network affiliate and provided to ones of the computing devices via the network affiliate distributor, the first media category a part of the program, and an episode that belongs to the program corresponding to the first media category (see Column 7, lines 15-36 and Column 10, line 60-Column 11, line 13)


Regarding Claims 9, 17, and 25, the combination of Perez and Rao teaches:
the method as defined in claim 18…
Perez further teaches:
identifying at least one of time segments of the first media category presented at the computing devices of the second numbers  of impressions corresponding to the second media category of the computing devices (see [0041]-[0042], [0056]-[0059], [0068]-[0073])

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perez, et al., Pre-Grant Publication No. 2012/0072469 A1 in view of Rao, et al., Patent No. 8,973,023 B1 and in further view of Vos, et al., Pre-Grant Publication No. 2014/0108130 A1.
Regarding Claims 7, 15, and 23, the combination of Perez and Rao teaches:
the method as defined in claim 22…
Perez and Rao, however, does not appear to specify:
converting a misattribution matrix to an impressions matrix, the misattribution matrix including a probability that the first impressions are attributable to a second demographic group when, the impressions matrix indicative of numbers of impressions determined by the database proprietor to correspond to respective ones of demographic groups
applying the impressions matrix to a redistributed impressions count to generate the second impressions count, the redistributed impressions count compensating for second demographic information being unavailable to the database proprietor
Vos teaches:
converting a misattribution matrix to an impressions matrix, the misattribution matrix including a probability that the first impressions are attributable to a second demographic group when, the impressions matrix indicative of numbers of impressions determined by the database proprietor to correspond to respective ones of demographic groups (see at least Figure 3, [0045]-[0053], and [0056]-[0058] which details applying an impressions matrix used as a corrections matrix to redistribute impression counts for a demographic group)
applying the impressions matrix to a redistributed impressions count to generate the second impressions count, the redistributed impressions count compensating for second demographic information being unavailable to the database proprietor (see at least Figure 3, [0045]-[0053], and [0056]-[0058] which details applying an impressions matrix used as a corrections matrix to redistribute impression counts)
It would be obvious to one of ordinary skill in the art to combine Vos with Perez and Rao because Perez already teaches the use of a coefficient matrix as in [0032], [0039], [0042], [0045]-[0046], and [0049] and using an impressions matrix would facilitate generating an adjusted impressions count for a demographic group even when data is unavailable such as when a user does not have an account with the database proprietor. 


Response to Arguments
Regarding the rejections under 35 USC 112:
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.  The claims clearly no longer invoke 112f.  
Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The arguments have been considered but are not persuasive.
Regarding the applicant’s argument on pages 13-14 of the response that “the claims cannot be feasibly performed in the human mind and, thus, does not recite a mental process under the 2019 Eligibility Guidance”:
The examiner points out that the mere use of a server, a network communications, and other components does not change eligibility.  The 2019 Patent Eligibility Guidance clearly puts forth a process in which under Step 2A, Prong 1, the examiner identifies abstract ideas s that the claims are DIRECTED TO.  This does not mean that each and every element in the entire claim is encompassed by the abstract idea.  Then, in the Step 2A, Prong 2 analysis, page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance states that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application.  An Additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses the computer as a tool to perform an abstract idea.”  The components in claim 18 and other claims are clearly used to automate the steps of the abstract idea, such as transmitting data and analyzing/processing the data.  
     Regarding the applicant’s argument on pages 14-15 of the response that the claims are integrated into a practical application because the steps include technical components and because “the claimed method is structured to implement a practical solution to the problem of inaccuracies due to techniques used in online audience measurement”:
The examiner points out that the mere use of a server, a network communications, and other components does not change eligibility.  The 2019 Patent Eligibility Guidance clearly puts forth a process in which under Step 2A, Prong 1, the examiner identifies abstract ideas s that the claims are DIRECTED TO.  This does not mean that each and every element in the entire claim is encompassed by the abstract idea.  Then, in the Step 2A, Prong 2 analysis, page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance states that “the courts have also identified examples in which a judicial exception has not been integrated into a practical application.  An Additional element…merely includes instructions to implement an abstract idea on a computer, or merely uses the computer as a tool to perform an abstract idea.”  The components in claim 18 and other claims are clearly used to automate the steps of the abstract idea, such as transmitting data and analyzing/processing the data.  
Further, the examiner points out that the supposed improvement is not to any technical aspect of the invention.  Most inventions include a practical solution to something.  Page 55 of the January 7th, 2019 Federal Register outlines a patent eligible improvement as including “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”  In this case, the “online” aspect merely includes where the data that is analyzed is coming from.  There is no particular improvement to online measurement itself or to some aspect of analysis that is particular only to online technology.  The examiner does not see the alleged practical solution as one that makes the claims patent eligible under 35 USC 101 guidelines.
Regarding the applicant’s argument on pages 15-16 of the response that under the Step 2B analysis the claims solve the problem of inaccuracies due to techniques used in online audience measurement:  
First, the examiner points out that the supposed improvement is not to any technical aspect of the invention.  Most inventions include a practical solution to something.  Page 55 of the January 7th, 2019 Federal Register outlines a patent eligible improvement as including “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”  In this case, the “online” aspect merely includes where the data that is analyzed is coming from.  There is no particular improvement to online measurement itself or to some aspect of analysis that is particular only to online technology.  The examiner does not see the alleged practical solution as one that makes the claims patent eligible under 35 USC 101 guidelines.
Further, rationale used in such as the DDR Holdings, in which the claimed invention solves a technical problem in technical field, does not in the opinion of the examiner apply to this particular claimed invention.  In the DDR decision, the Court sided with the applicant/patent holder not only because, as quoted, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1257.  This rationale from the DDR decision, cannot be taken in a vacuum, as the court made clear that the fundamental ultimate reasoning for their decision hinged upon, as they explain, that “It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by [defendants]. Rather, they recite a specific way to automate the creation of a composite web page by an “outsource provider” that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet.”  So, the computer in the DDR case doing more than just fundamental, routine functioning, but it is doing what is described, creating a website that has the look and feel of the competitor website using a composite of information from multiple sources.  Such capability for the computer to dynamically generate a composite webpage not from predetermined instructions, but from a dynamic composite of several sources of dynamic information, was considered a technical improvement of the computer by the Court.  The Court further points to the technical improvement of the hyperlink, in which the hyperlink is not used in the traditional manner of simply transferring the user to a corresponding URL, but instead the engagement of the hyperlink triggers the process of dynamic webpage generation.  It was ultimately these reasons that took the claims beyond simply generic functioning, not only that it was solving a problem that specifically rose in the realm of computer networks.
In the claimed invention, there is no technical solution to any technical problem, but the abstract idea is being APPLIED by multiple components and the data is sourced from online measurements.  
Therefore, the arguments have been considered but are not persuasive and the rejection has been sustained.

Regarding the applicant’s arguments that traverse the Official Notice:
In response to the traversal, the examiner has put forth evidence to support the Official Notice.  Therefore, the rejection is sustained.  




Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The applicant’s arguments have been considered in light of the amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.  


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Srivastava, et al., Pre-Grant Publication No. 2015/0186403 A1- deduplication factor is used on first and second audience counts to correct the audience count. 

Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682